DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				    Status of the Application
1.	Acknowledgement is made of the amendment received on 7/13/2022. Claims 1 & 3-14 are pending in this application. Claim 2 is canceled. Claim 14 is new. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1, 3-7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota (US 2010/0270559) in view of Haider et al. (US 2014/0327047).
	Re claim 1, Ota teaches, Fig. 4, [0066, 0067], a switching transistor, comprising:
-a channel layer (303) including a compound semiconductor (InGaN);
-a barrier layer (one or all 304, 305, 306) formed on the channel layer, wherein the barrier layer includes a compound semiconductor (AlGaN) that is of a different type from the channel layer;
-a gate electrode (109) provided on the barrier layer;
-a source electrode and a drain electrode (107, 108) provided on the barrier layer, wherein the gate electrode (109) is interposed between the source electrode and the drain electrode (107, 108); 
-an insulation layer (310) on the barrier layer, wherein the insulation layer (310) includes an opening that corresponds to a region of the gate electrode (109); and
-a gate insulating film (312) on the insulation layer (310), wherein the gate insulating film (312) is inside the opening, and the gate electrode (109) contacts the barrier layer through the gate insulating film (312).

    PNG
    media_image1.png
    363
    436
    media_image1.png
    Greyscale

Ota does not explicitly teach sheet electron density that that equal to or higher than 1.7x1013 cm-2. 
	Haider does teach an electron density of, for example, 1x1012 to 2x1013 cm-2 [0018]. 
As taught by Haider, one of ordinary skill in the art would utilize/modify the above teaching and incorporation into Ota to obtain the channel layer with sheet electron density equal to or higher than 1.7x1013 cm-2 as claimed, because electron density of channel is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited electron density through routine experimentation to achieve desired characteristics of the formed device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Haider in combination Ota due to above reason. 
Re claim 3, Ota teaches the gate insulating film includes an oxide or a nitride (Al2O3) [0067].
Re claim 4, in combination cited above, Ota teaches at least a portion of the channel includes GaN [0066], and Haider teaches at least a portion of the barrier layer includes AlxGayln1-x-yN (where 0 < x < 1, 0 < y < 1, 0 < x + y < 1) (e.g. InxAlyGa1-x-yN) [0018]. 
Re claims 5 & 6, Ota teaches a spacer layer (e.g. 304) on an interface between the channel layer (303) and the barrier layer (305, 306); and the spacer layer includes AlN (e.g. AlGaN) (Fig. 4, [0066]).
Re claim 7, in combination cited above, Haider teaches the source electrode and the drain electrode (128) are provided on the barrier layer (104) via an ohmic metal layer (118) [0023]. 
Re claim 12, Ota teaches the barrier layer is on a silicon substrate (Si substrate 101) [0044].  
3.	Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota in view of Yukihiro et al. (JP 2009-302370) (English translation attached).
Re claim 1, Ota teaches, Fig. 4, [0066, 0067], a switching transistor, comprising:
-a channel layer (303) including a compound semiconductor (InGaN);
-a barrier layer (one or all 304, 305, 306) formed on the channel layer, wherein the barrier layer includes a compound semiconductor (AlGaN) that is of a different type from the channel layer;
-a gate electrode (109) provided on the barrier layer;
-a source electrode and a drain electrode (107, 108) provided on the barrier layer, wherein the gate electrode (109) is interposed between the source electrode and the drain electrode (107, 108); 
-an insulation layer (310) on the barrier layer, wherein the insulation layer (310) includes an opening that corresponds to a region of the gate electrode (109); and
-a gate insulating film (312) on the insulation layer (310), wherein the gate insulating film (312) is inside the opening, and the gate electrode (109) contacts the barrier layer through the gate insulating film (312).

    PNG
    media_image1.png
    363
    436
    media_image1.png
    Greyscale

Ota does not explicitly teach sheet electron density that that equal to or higher than 1.7x1013 cm-2. 
Yukihiro does teach “the channel electron concentration can be controlled
from 0 cm-2 to 2×1013 cm-2” [0019].
As taught by Yukihiro, one of ordinary skill in the art would utilize/modify the above teaching and incorporate into Ota to obtain sheet electron density that is equal to or higher than 1.7x1013 cm-2, because electron density of channel layer is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited electron density through routine experimentation to achieve desired characteristics of the formed device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yukihiro in combination Ota due to above reason. 
4.	Claims 8, 9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota as modified by Haider as applied to claims 1 & 7 above, and in view of Yamada (US 2017/0125545).  
	The teachings of Ota/Haider have been discussed above. 
Re claim 8, Ota/Haider does not teach a regrowth layer under the ohmic metal layer, the regrowth layer includes a compound semiconductor containing a conductivity type impurity, and the regrowth layer is provided to penetrate through the barrier layer to be in contact with the channel layer.
Yamada teaches a regrowth layer (110) under the ohmic metal layer (e.g. ohmic contact), the regrowth layer includes a compound semiconductor containing a conductivity type impurity (e.g. ion implanting Si), and the regrowth layer is provided to penetrate through the barrier layer (102d) to be in contact with the channel layer (102b) (Fig. 5, [0050, 0062]).
As taught by Yamada, one of ordinary skill in the art would utilize and modify the above teaching into Haider to obtain a regrowth layer as claimed, because it aids in achieving device having reduced sheet resistance and contact resistance. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamada in combination Ota/Haider due to above reason. 
Re claim 9, in combination cited above, Yamada teaches the regrowth layer (110) is proved in a planar shape with a minim width; and an amount of the conductivity type impurity contained by the regrowth layer is equal to or larger than 3x1020 cm-3 (e.g. 1017-1021/cm3) (claim 4) (Fig. 5). 
Ota/Haider/Yamada does not explicitly teach the minimum width that is equal to or larger than 3 um. 
Yamada does teach a thickness of about 3 um [0037].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Yamada to obtain the minimum width as claimed, because width of a layer is known to affect device properties and would depend on the desired device density and the desired device characteristics. One of ordinary skill in the art would have been led to the recited width through routine experimentation to achieve desired characteristics of the formed device. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Alter, 105 USPQ 233.
Re claim 11, in combination cited above, Yamada teaches a doping region including a conductivity type impurity (110) is in the barrier layer, and the doping region is under the ohmic metal layer (e.g. ohmic contact) [0050, 0062]. 
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota as modified by Haider as applied to claims 1 & 7 above, and further in view of Lahreche (US 2010/0038682).  
	The teachings of Ota/Haider have been discussed above. 
Re claim 10, Ota/Haider does not teach the ohmic metal layer is provided to penetrate through the barrier layer to be in contact with the channel layer. 
Lahreche teaches the ohmic metal layer (10) is provided to penetrate through the barrier layer (4) to be in contact with the channel layer (3) [0058-0059] (Fig. 2).
As taught by Lahreche, one of ordinary skill in the art would utilize the above teaching to obtain the ohmic metal layer as claimed, because it aids in achieving device with improved ohmic contact. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Lahreche in combination Ota/Haider due to above reason. 
6.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beam et al. (US 2015/0200287) in view of/in combination with Ota and Haider (or Ota and Yukihiro)
	Re claim 13, Beam teaches, Fig. 7, [0059, 0060], a semiconductor module (system 700) comprising: a substrate (in system); different types of amplifiers (704, 708) on the substrate; and a switching transistor (702) provided on the substrate and coupled to the different types of amplifiers. 
Beam does not teach the switching transistor includes a channel layer including a compound semiconductor and having sheet electron density that is equal to or higher than 1.7 x 1013 cm-2, a barrier layer on the channel layer, wherein the barrier layer includes a compound semiconductor that is of a different type from the channel layer, a gate electrode on the barrier layer, and a source electrode and a drain electrode on the barrier layer, wherein the gate electrode is between the source electrode and the drain electrode; an insulation layer on the barrier layer, wherein the insulation layer includes an opening that corresponds to a region of the gate electrode; and a gate insulating film on the insulation layer, wherein the gate insulating film is inside the opening, and the gate electrode contacts the barrier layer through the gate insulating film.
Ota/Haider (see claim 1 discussed above, Ota’s Fig. 4, [0066-0067] & Haider [0018]) teaches a switching transistor, comprising:
-a channel layer (303) including a compound semiconductor (InGaN) and having sheet electron density that is equal to or higher than 1.7x1013 cm-2;
-a barrier layer (one or all 304, 305, 306) formed on the channel layer, wherein the barrier layer includes a compound semiconductor (AlGaN) that is of a different type from the channel layer;
-a gate electrode (109) provided on the barrier layer;
-a source electrode and a drain electrode (107, 108) provided on the barrier layer, wherein the gate electrode (109) is interposed between the source electrode and the drain electrode (107, 108); 
-an insulation layer (310) on the barrier layer, wherein the insulation layer (310) includes an opening that corresponds to a region of the gate electrode (109); and
-a gate insulating film (312) on the insulation layer (310), wherein the gate insulating film (312) is inside the opening, and the gate electrode (109) contacts the barrier layer through the gate insulating film (312).
OR 
Ota/Yukihiro teach the switching transistor (see detail discussed in claim 1 above). 
As taught by Ota/Haider, one of ordinary skill in the art would utilize the above teaching to obtain the structure of the switching transistor as claimed, because it aids in achieving desired system/module with enhanced reliability/quality in switching transistor. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Ota/Haider (or Ota/Yukihiro) in combination with Beam due to above reason. 
Allowable Subject Matter
7.	Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.       Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection.  Response to arguments on newly added limitations are responded to in the above rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/18/22